 

 

Case 4:19-cv-01720 Document 47 Filed on 03/03/20 in TXSD Page 1 of 2

IN THE UNITED STATES COURT OF APPEALS
FOR THE FIFTH CIRCUIT

No. 20-20033

MALIBU MEDIA, L.L.C.,

 

Plaintiff-Appellee,
Certified order issued Mar 03, 2020

versus g W. Contr

Clerk, U.S. Court of Appeals, Fifth Circuit

JOHN JOHNSTON,
United States Courts
Defendant—Appellant., cv - Southern District of Texas

 

1720 FILED
, March 03, 2020

Appeal from the United States District Court pavig J. Bradley, Clerk of Court
for the Southern District of Texas

 

Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM:

This court must examine the basis of its jurisdiction, on its own motion
if necessary. Hill v. City of Seven Points, 230 F.3d 167, 169 (5th Cir. 2000). In
this copyright case, the defendant filed a notice of appeal from an order dis-
missing his counterclaim. The court left all of the plaintiffs claims pending
against defendant. When an action involves multiple claims, any decision that
disposes of fewer than all the claims does not terminate the litigation and is
not appealable unless certified under Federal Rule of Civil Procedure 54(b).
See Borne v. A & P Boat Rentals No. 4, Inc., 755 F.2d 1131, 1188 (5th Cir. 1985).
Accordingly, the appeal is DISMISSED for want of jurisdiction.
 

Case 4:19-cv-01720 ' Document 47 Filed on 03/03/20 in TXSD_ Page 2 of 2

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

March 03, 2020

Mr. David J. Bradley

Southern District of Texas, Houston
United States District Court

515 Rusk Street

Room 5300

Houston, TX 77002

No. 20-20033 Malibu Media, L.L.C. v. John Johnston
USDC No. 4:19-CV-1720

Dear Mr. Bradley,

Enclosed is a copy of the judgment issued as the mandate.

Sincerely,

LYLE W. CAYCE, Clerk

By:
Shawn D. Henderson, Deputy Clerk
504-310-7668

 

cc w/encl:
Mr. Paul Stephen Beik
Mr. Delphine M. James
